I seriously doubt the validity of the attempt to reconcile the holding of the foregoing opinion with the ruling of this court in Descombaz v. Klock (1931) 58 S.D. 173, 235 N.W. 502. Also, and particularly in view of the decision of this court in Wittstruck v. Lee, 62 S.D. 290, 252 N.W. 874, it seems to me not only erroneous, as the majority opinion freely admits, but prejudicial, for the court to submit to the jury in a civil action for negligence the statutory definition of the crime of "reckless driving."
For these reasons I dissent.